Per Curiam.
The complaint herein does not conform to the requirements of section 241 of the Civil Practice Act, in that it does not contain a plain and concise statement of the material facts, without unnecessary repetition, on which the plaintiffs rely, and that in said complaint there is contained much of purely evidentiary matter. The order appealed from should, therefore, be reversed, with ten dollars costs and disbursements, and the motion granted, with leave to the plaintiffs, if they wish to prosecute their action, to redraft their complaint, stating plainly and concisely the material facts, without unnecessary repetition, on which they rely, but not the evidence by which such facts are to be proved. Present — Dowling, P. J., Merrell, Finch, McAvoy and Proskauer, JJ. Order reversed, with ten dollars costs and disbursements, and motion granted, with leave to the plaintiffs within ten days from service of order to serve a complaint containing a plain and concise statement of the material facts, without unnecessary repetition, upon which they rely, tiut not the evidence by which such facts are to be proved.